In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 Nos. 02-19-00402-CR
                                      02-19-00403-CR

                           RUDY RODRIGUEZ, Appellant

                                            V.

                                THE STATE OF TEXAS



                        On Appeal from the 371st District Court
                                 Tarrant County, Texas
                         Trial Court No. 1567850D, 1567852D


                                         ORDER

       On the court’s own motion, it is ORDERED that the trial court clerk deliver

the original of State's Exhibits No. 21 (Computer diskette containing body camera

recording) to this court no later than Tuesday, April 13, 2021.

       The exhibit will be returned to the trial court upon issuance of the mandate.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.

       Dated April 6, 2021.
    Per Curiam




2